Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 05/20/2021. It is noted however, that there is a Failed Status Report from the Priority Document Exchange in the file, which means that there is no corresponding certified copy of Japanese Design Application 2021-010533 as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

	An attempt by the Office to electronically retrieve, under the priority document exchange program, JP2021-010533 to which priority is claimed FAILED on 10/20/2022. Additional information may be found on the Electronic Priority Document Exchange (PDX) Program Website.
 
https://www.uspto.gov/patents/basics/international‐protection/electronic‐priority‐documentexchange‐pdx
 
The applicant may also contact the Patent Electronic Business Center (EBC) Customer Support Center at 1‐866‐217‐9197 (toll free) M‐F 6AM – Midnight (Eastern Time) or email PDX@uspto.gov.
Non-Final Rejection under 35 U.S.C. §112(a) and (b)
3.	The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The claim is indefinite and non-enabling because some elements of the claimed design are unclear. Specifically, reproduction 1.1 shows a series of horizontal and vertical linear elements, some with rounded corners, that are framed by the oblong grille openings on the front of the device that are not clear. It cannot be determined if these elements represent lines on a surface or the edges of distinct volumetric elements. Additionally, their relative location within the device cannot be corroborated by any other view. See exemplary annotated reproductions below.

    PNG
    media_image1.png
    613
    980
    media_image1.png
    Greyscale

	Moreover, there are multiple unclear elements on the bottom of the device. Near the front of the device and above the curving clip near the rear of the device in Reproduction 1.4, there are a series of lines that create the impression of a rectangular elements with curved corners, however the exact nature of the lines cannot be corroborated by any other view, and it is not clear if they represent lines on a surface or the edges of volumetric elements. There are also three circles that frame additional elements in Reproduction 1.4 that are unclear for the same reasons. See annotated Reproduction 1.4 below.

    PNG
    media_image2.png
    1085
    1125
    media_image2.png
    Greyscale

In the attempt to overcome this rejection, the applicant may show the unclear and indefinite elements noted above in broken lines so long as the amendment meets the written description requirement of 35 USC 112. 

	If the indefinite elements are reduced to broken lines, the following statement may be added to the specification immediately preceding the claim:
-- The broken lines shown in the figures are for the purpose of illustrating portions of the Sterilization and Deodorization Device and form no part of the claimed design.--
4.	If new drawings are prepared as a response to this rejection, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Conclusion
The claim is rejected under 35 U.S.C. § 112(a) and (b) for the reasons set forth above.

Contact
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OBRIEN whose telephone number is (571)272-9121. The examiner can normally be reached Monday - Thursday 7AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Primary Patent examiner, Gino Colan, can be reached at (571)270-0209 or the examiner’s supervisor, Lakiya Rogers can be reached at (571)270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.O.B./Examiner, Art Unit 2916 
/GINO COLAN/Primary Examiner, Art Unit 2925